Citation Nr: 1035466	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-37 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for service-connected irritable bowel syndrome (IBS).

2.  Entitlement to a disability rating in excess of 50 percent 
for service-connected acquired psychiatric disorder.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988 
and from August 1990 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
pertinent part, a November 2006 RO rating decision granted 
service connection for an acquired psychiatric disorder and 
assigned an initial 30 percent disability rating effective 
September 1, 2006, the date of claim.  The RO also granted 
service connection for IBS and assigned an initial 10 percent 
rating effective September 1, 2006.  The Veteran appealed the 
initial ratings assigned.

In pertinent part, a September 2007 RO rating decision denied 
claims of service connection for insomnia and hypersomnolence.  
The Veteran appealed these denials to the Board.

A November 2007 RO rating decision awarded a 30 percent rating 
for IBS effective September 1, 2006.

In a rating decision dated October 2008, the RO awarded a 50 
percent rating for service-connected acquired psychiatric 
disorder effective January 24, 2008.  The RO also denied claims 
of service connection for PTSD and TDIU.  Thereafter, the Veteran 
initiated an appeal with respect to the PTSD and TDIU issues.

In March 2009, the Board issued a decision which denied a rating 
greater than 30 percent for IBS, granted a 50 percent rating for 
service-connected acquired psychiatric disorder effective 
September 1, 2006, and denied service connection claims for 
insomnia and hypersomnolence.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

On March 15, 2010, the Court remanded to the Board the issues of 
entitlement to a disability rating in excess of 30 percent for 
IBS and a disability rating in excess of 50 percent for service-
connected acquired psychiatric disorder pursuant to the terms of 
a Joint Motion for Remand (JMR).  The service connection claims 
were dismissed and are not before the Board or RO at this time.

In November 2009, the RO issued the Veteran a Statement of the 
Case (SOC) on the issues of service connection for PTSD and TDIU.  
The Veteran perfected his appeal as to these issues in December 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The parties to the JMR have remanded this case to the Board for 
additional Reasons and Bases regarding its determination that the 
criteria have not been met for referring this case to the Chief 
Benefits Director of VA's Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321.

In the time period since the Board's March 2009 decision, the 
Veteran has perfected an appeal on the issue of entitlement to 
TDIU.  In August 2010, the Veteran submitted additional evidence 
to the Board, reflecting his termination from work, which is 
clearly relevant to the claims on appeal.  The Veteran has not 
waived RO consideration of this evidence in the first instance.  
See 38 C.F.R. § 20.1304.  Accordingly, the case must be remanded 
on this basis alone.

The RO last adjudicated the issue of entitlement to service 
connection for PTSD in a November 2009 Statement of the Case 
(SOC), denying the claim on the basis that the Veteran does not 
have a corroborated in service stressor supporting a PTSD 
diagnosis.

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM- IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Veteran has been diagnosed with PTSD.  He claims active duty 
combat exposure while serving in Kuwait but does not provide any 
specific details of this exposure.  The Veteran does report being 
shot at while serving in Iraq, but this event occurred while he 
was working as a civilian and not on active duty.  In addition to 
the vaguely reported combat stressors, the Board notes that the 
Veteran's service personnel records have not been associated with 
the claims folder.  In short, the Board has insufficient evidence 
at this time to make a PTSD stressor determination.

Effective July 13, 2010, VA liberalized its regulations 
pertaining to PTSD stressor determinations in certain 
circumstances.  75 Fed. Reg. 39843 (July 13, 2010), to be 
codified at 38 C.F.R. § 3.304(f)); 75 Fed. Reg. 41092 (July 15, 
2010) (correcting the effective date of amendment).  These 
liberalizing changes apply to claims appealed to the Board and 
not finally decided.  Id.  

The record does include information that the Veteran received 
hostile fire/imminent danger pay, as well as a combat zone tax 
exclusion, for service in "Kuwait" from March to December 2004.  
Thus, the Veteran's PTSD warrants additional RO development and 
readjudication of the PTSD claim under the liberalized 
regulations.  In order to properly evaluate the PTSD claim, the 
Veteran's service personnel records must be associated with the 
claims folder.

The Board next notes that the Veteran recently reported filing a 
claim for disability benefits with the Social Security 
Administration.  These records should be obtained while this case 
is in remand status.  38 C.F.R. § 3.159(c)(2).

Finally, the Veteran has provided evidence of a potential 
increased severity of his service-connected acquired psychiatric 
disorder since he last underwent VA Compensation and Pension 
(C&P) examination in September 2008.  As such, VA has a duty to 
obtain additional examination to evaluate the current severity of 
the Veteran's service-connected acquired psychiatric disorder.  
VAOPGCPREC 11-95 (Apr. 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran an additional VA Form 21-8940 
(Veteran's Application for Increased Compensation 
Based on Unemployability) and request him to return 
this document with his updated employment information.

2.  Obtain the Veteran's VA clinical records of 
treatment for his acquired psychiatric disorder and 
IBS since May 2008.

3.  Obtain all legal and medical documents pertaining 
to the Veteran's application for disability benefits 
with the Social Security Administration.

4.  Obtain the Veteran's service personnel records.

5.  After completion of the above and any necessary 
notice, assistance and/or other development which may 
be deemed necessary, readjudicate the Veteran's claim 
of service connection for PTSD pursuant to VA's 
liberalized regulations pertaining to PTSD stressor 
determinations.  See 75 Fed. Reg. 39843 (July 13, 
2010), to be codified at 38 C.F.R. § 3.304(f)); 75 
Fed. Reg. 41092 (July 15, 2010); Veterans Benefits 
Administration Training Letter 10-05 (July 16, 2010).

6.  After completion of the above, including 
adjudication of the claim of service connection for 
PTSD, schedule the Veteran for VA psychiatric 
evaluation to determine the current level of severity 
of the service-connected acquired psychiatric 
disorder.  The examiner should be specifically advised 
as to whether or not the Veteran is service-connected 
for PTSD.  The claims file must be made available to 
the physician designated to examine the Veteran.  All 
indicated studies and tests (to include psychological 
testing, if deemed appropriate) should be 
accomplished.

The examiner is requested to express, in terms of a 
Global Assessment of Functioning (GAF) score, the 
Veteran's current psychological, social, and 
occupational functioning due to service-connected 
acquired psychiatric disorder only.

To the extent possible, the examiner should 
distinguish the manifestations of the Veteran's 
service-connected acquired psychiatric disorder from 
PTSD.

The examiner should also provide an opinion as to 
whether the Veteran's service-connected acquired 
psychiatric disorder precludes the Veteran's ability 
to obtain and maintain substantially gainful 
employment?

A rationale for any opinion expressed should be 
provided in the report, to include the use of medical 
principles and evidence in the claims file.  If 
possible, but not required, the examiner should also 
indicate if the Veteran is a reliable historian and/or 
whether his statements regarding the nature and extent 
of his disabilities are believable. 

7.  Upon completion of the above, readjudicate the 
claims.  If any benefit sought on appeal remains 
denied, provide the Veteran and his representative a 
supplemental statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

